DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1,2,4,6,8,10-13,15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 20140182200 A1 as cited on form PTO-1449) in view of Tran et al. (US 6309532 B1).
 	For claim 1, Allen et al. teach an irrigation system, comprising: 
a pressurized commercial-scale irrigation source (6,8,12 and CO2; the system or source of Allen et al. is commercial-scale based on para. 0003-0006 and in large scale sap collecting farms and/or tree orchards), the pressurized commercial- scale irrigation source including at least one fluid output line (not number but can be seen in fig. 3, line coming out of container 12 or ref. 6), wherein the pressurized commercial-scale irrigation source includes a first sensor (para. 0086,0091,0094,0133 discuss a plurality of sensors, thus, any one of the sensor can be the first sensor and is at least fluidly or indirectly coupled to the fluid output line); 
a plurality of fluid lines (not number but can be seen in figs. 2,3, lines going to the trees) coupled to the at least one fluid output line, each of the plurality of fluid lines comprising an injectable nozzle (para. 0074) and a second sensor (para. 0086,0091, 0094,0133 discuss a plurality of sensors, thus, any one of the sensor can be the second sensor), wherein the injectable nozzle is configured to facilitate an injection of fluid into an outer xylem layer of a dicotyledon plant (functional recitation to which the injectable nozzle of Allen et al. can and does perform the intended function, para. 0028,0046, 0076), and wherein the pressurized commercial-scale irrigation source maintains a constant pressure level to facilitate the injection of fluid via a transpiration of the dicotyledon plant (para. 0043-0046 discuss how transpiration of the plant influence the 
a first computing device (para. 0093-0097; any one of the plurality of control unit, user interface, communication interface, etc. can be a first computing device; similar to applicant’s computing device as listed in para. 0041) coupled to the pressurized commercial-scale irrigation source and configured to transmit a source communication, wherein the source communication is a communication between a remote entity (para. 0097 discusses wireless connections) and the pressurized commercial-scale irrigation source, and wherein the source communication includes data corresponding to a fluid output characteristic monitored by the first sensor; and 
a second computing device (para. 0093-0097; any one of the plurality of control unit, user interface, communication interface, etc. can be a second computing device; similar to applicant’s computing device as listed in para. 0041) coupled to at least one of the plurality of fluid lines and configured to transmit a plant communication, wherein the plant communication is a communication between a remote entity (para. 0097 discusses wireless connections) and the at least one of the plurality of fluid lines, and 2
wherein the plant communication includes data corresponding to a fluid output characteristic monitored by the second sensor.  
In the event that applicant disagrees with the examiner’s position that Allen et al. teach a commercial-scale irrigation, Tran et al. teach an irrigation system, comprising: a pressurized commercial-scale irrigation source (col.14, lines 10-15, col. 36, lines 6-67; 
Allen et al. are silent about the first sensor coupled to the at least one fluid output line. Tran et al. teach an irrigation system comprising a pressurized fluid source (col. 11, lines 47-57, and in various area of the patent) includes a sensor (col. 15, lines 64-67, col. 16, lines 1-6, col. 17, lines 21-46) coupled to the at least one fluid output line (col. 15, lines 64-67, col. 16, lines 1-6, col. 17, lines 21-46), and wherein the communication is a sensor communication corresponding to a fluid output characteristic monitored by the sensor (the sensors are in communication with computers 128,178,190). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have a sensor of the plurality of sensors of Allen et al. be coupled to the at least one fluid output line as taught by Tran et al. in the system of Allen et al. in order to monitor the fluid flowing through the lines to see if the fluid has the proper nutrients/fertilizer as require for the plants.
For claim 2, Allen et al. as modified by Tran et al. teach wherein the pressurized commercial-scale irrigation source is configured to output at least one of water, chemigation fluid, or fertigation fluid (functional recitation to which the pressurized fluid 
For claim 4, Allen et al. as modified by Tran et al. teach wherein at least one of the source communication or plant communication is a wireless communication (para. 0097 of Allen).  
For claim 6, it would appear that Allen et al. as modified by Tran et al. (emphasis on Allen) teach some sort of valve system to control the flow. However, Allen et al. as modified by Tran et al. did not directly state such a valve in the system and especially the valve being coupled to the fluid output line. In addition to the above, Tran et al. teach the pressurized commercial-scale irrigation source includes a valve (151,156,157) coupled to the at least one fluid output line, and wherein the source communication is 19a valve control communication (the valves are in communication with computers 128,178,190) configured to adjust an output of fluid from the at least one fluid output line. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a valve coupled to the at least one fluid output line as further taught by Tran et al. in the system of Allen et al. as modified by Tran et al., in order to control the flow of fluid in the line to the plants.
For claim 8, Allen et al. as modified by Tran et al. teach wherein the pressurized commercial-scale irrigation source (6,8,12) includes a plurality of fluid output lines (lines coming out of these elements) respectively coupled to subsets of the plurality of fluid lines (lines going to the trees; also, all parts of the system are coupled to each other either directly or indirectly). As stated in the above, it would appear that Allen et al. teach some sort of valve system to control the flow. However, Allen et al. did not directly 
In addition to the above, Tran et al. teach the pressurized commercial-scale irrigation source includes a valve (151,156,157) coupled to the at least one fluid output line, and wherein the source communication is 19a valve control communication (the valves are in communication with computers 128,178,190) configured to adjust an output of fluid from the at least one fluid output line. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a valve coupled to the at least one fluid output line as further taught by Tran et al. in the system of Allen et al. as modified by Tran et al., in order to control the flow of fluid in the line to the plants. The combination of Allen et al. as modified by Tran et al. would result in teaching the source communication being a valve control communication configured to adjust an output of fluid from the at least one of the plurality of fluid output lines, since this limitation is merely functional recitation to which the system of Allen et al. as modified by Tran et al. can and does perform the intended function.  
For claim 10, Allen et al. as modified by Tran et al. teach the valve coupled to the at least one of the plurality of fluid lines, wherein the plant communication is a valve control communication configured to adjust an output of fluid from the at least one of the plurality of fluid lines, as stated in the above claims 6 & 8.
For claim 11, Allen et al. teach a method, comprising: 
maintaining a constant pressure level at a pressurized commercial-scale irrigation source (6,8,12 and CO2; the system or source of Allen et al. is commercial-
injecting the injectable nozzle into an outer xylem layer of a dicotyledon plant (para. 0028,0046, 0076), the constant pressure level at the pressurized fluid source facilitating an injection of fluid from the injectable nozzle into the outer xylem layer of the dicotyledon plant via a transpiration of the dicotyledon plant (para. 0043-0046 discuss how transpiration of the plant influence the pressurized fluid source to facilitate the injection of the fluid; moreover, para. 0098 states that the rate of injection can be constant, noting that constant is based on time, thus, applicant did not specifically define such time period, so constant can be 1, 2, 3, etc. minute or hours or days); 
establishing a source communication between a remote entity and the pressurized commercial-scale irrigation source, wherein the source communication includes data corresponding to a fluid output characteristic monitored by the first sensor (para. 0093-0097; any one of the plurality of control unit, user interface, communication interface, etc. can be a first computing device; similar to applicant’s computing device as listed in para. 0041; para. 0097 teaches wireless or remote entity); and 

In the event that applicant disagrees with the examiner’s position that Allen et al. teach a commercial-scale irrigation, Tran et al. teach an irrigation system, comprising: a pressurized commercial-scale irrigation source (col.14, lines 10-15, col. 36, lines 6-67; the system is used on a commercial scale basis or applications, thus, it is implied that the pressurized source is also commercial scale in order to accommodate the large operational volume that involved with commercial scale establishment). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to use a pressurized commercial-scale irrigation source as taught by Tran et al. in the system of Allen et al. in order to provide for large volume operation of irrigation source that involved with commercial scale establishment if the user wishes to use the system at a commercial scale level. 
Allen et al. are silent about the first sensor coupled to the at least one fluid output line. Tran et al. teach an irrigation system comprising a pressurized fluid source (col. 11, lines 47-57, and in various area of the patent) includes a sensor (col. 15, lines 64-67, col. 16, lines 1-6, col. 17, lines 21-46) coupled to the at least one fluid output line (col. 15, lines 64-67, col. 16, lines 1-6, col. 17, lines 21-46), and wherein the communication is a sensor communication corresponding to a fluid output characteristic monitored by 
For claims 12 & 13, it would appear that Allen et al. as modified by Tran et al. (emphasis on Allen) teach some sort of valve system to control the flow. However, Allen et al. as modified by Tran et al. did not directly state such a valve in the system and especially the valve being coupled to the fluid output line. In addition to the above, Tran et al. teach the pressurized commercial-scale irrigation source includes a valve (151,156,157) coupled to the at least one fluid output line, and wherein the source communication is 19a valve control communication (the valves are in communication with computers 128,178,190) configured to adjust an output of fluid from the at least one fluid output line; wherein the maintaining comprises utilizing the valve to adjust an output of fluid from the at least one fluid output line. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a valve coupled to the at least one fluid output line, hence, the step of utilizing the valve to adjust an output of fluid from the at least one fluid output line as further taught by Tran et al. in the system of Allen et al. as modified by Tran et al., in order to control the flow of fluid in the line to the plants.  Allen et al. as modified by Tran et al. would result in wherein the transpiration of the dicotyledon plant varies according to an adjustment of the output of fluid due to the utilization of the valve.

For claims 16 & 17, as stated in the above, Allen et al. teach a plurality of sensors to detect various plant parameters. In addition, Allen et al. as modified by Tran et al. (emphasis on Allen) also discuss transpiration by the plants throughout their specification. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to having the second fluid output characteristic of Allen et al. as modified by Tran et al. monitored by the second sensor is a transpiration frequency, since it has been held that where routine testing and general experimental conditions are present, one of ordinary skill with common sense and ordinary ingenuity would have the second fluid output characteristic be that of a transpiration frequency, for this parameter is important to consider in a system that deals with transpiration as in Allen et al. as modified by Tran et al. 
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. Applicant argued the following:
Rather than disclosing a ''pressurized commercial-scale irrigation source includes a first sensor coupled to [ ] at least one fluid output line" and "a plurality of fluid lines coupled to the at least one fluid output line, each of the plurality of fluid lines comprising an injectable nozzle and a second sensor," Allen merely discloses providing plants with a fluid composition via a pump mechanism.

As stated above, Allen et al. teach a pressurized commercial-scale irrigation source (6,8,12 and CO2). The system or source of Allen et al. is commercial-scale based on para. 0003-0006 and in large scale sap collecting farms and/or tree orchards. 
In regard to the comment of “first sensor coupled to [ ] at least one fluid output line”, while Allen et al. teach the first sensor (para. 0086,0091,0094,0133 discuss a plurality of sensors, thus, any one of the sensor can be the first sensor and is at least fluidly or indirectly coupled to the fluid output line), Allen et al. did not specifically stated that the first sensor coupled to the at least one fluid output line. Allen et al.’s sensors are somehow coupled, directly or indirectly, to the fluid output line but Allen et al. did not specifically stated so. In any event, Tran et al. have been relied on for the sensor being coupled to at least one fluid output line. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have a sensor of the plurality of sensors of Allen et al. be coupled to the at least one fluid output line as taught by Tran et al. in the system of Allen et al. in order to monitor the fluid flowing 
	In regard to the comment of “each of the plurality of fluid lines comprising an injectable nozzle and a second sensor”, Allen et al. teach a plurality of fluid lines (not number but can be seen in figs. 2,3, lines going to the trees) coupled to the at least one fluid output line, each of the plurality of fluid lines comprising an injectable nozzle (para. 0074) and a second sensor (para. 0086,0091, 0094,0133 discuss a plurality of sensors, thus, any one of the sensor can be the second sensor). 
Moreover, although Tran generally discloses the use of sensors, Tran does not disclose aspects directed towards a sensor configured to monitor fluid characteristics at a pressurized commercial-scale irrigation source, as recited in claims 1 and 11, as amended.

Tran et al. were not relied on for the actual sensor configured to monitor fluid characteristics at a pressurized commercial-scale irrigation source; instead, Tran et al. were relied on for the concept of having a sensor coupled directly to a fluid line. This is clearly not a new concept in the art because sensors are used frequently to monitor the fluid flowing through the lines. Thus, one of ordinary skill in the art would relied on Tran et al.’s teaching to coupled the sensors of Allen et al. to the fluid lines to monitor the fluid therein. 
As stated in the above, Tran et al. also teach using a pressurized commercial-scale irrigation source. Although it is believed that Allen et al.’s system is commercial-scale because of their discussion in the specification and examples and shown to be used in sap collecting or tree/orchard type of applications, Tran et al. teach commercial-scale. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to use a pressurized commercial-scale irrigation source as taught by Tran et al. in the system of Allen et al. in order to provide for large volume operation of irrigation source that involved with commercial scale establishment if the user wishes to use the system at a commercial scale level.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643